Citation Nr: 1137838	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  02-03 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board notes that, in October 2009, the Board found that a claim for compensation based on unemployability due to service-connected disability (TDIU), had been raised by the record.  See Letter, September 2009.  The Veteran's representative asserted that the record demonstrated that the Veteran's PTSD rendered him unemployable.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  As such, the issue was properly before the Board at that time, and the issue was remanded for adjudication by the RO in October 2009.  The Veteran's claim was remanded by the Board for further development in February 2011.  


FINDINGS OF FACT

1.  The Veteran does not meet the schedular criteria for TDIU.

2.  The Veteran's service-connected disabilities do not prevent him from securing and following substantially gainful employment.




CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show. 

The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.

The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claims at issue.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In November 2009, prior to its adjudication of the claim at issue, the RO provided notice to the claimant regarding the VA's duty to notify and to assist.  See Pelegrini, 18 Vet. App. at 120-21.

Here, the Veteran's service treatment records and available pertinent post-service medical records have been obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  With respect to the Veteran's TDIU claim, the Veteran was most recently afforded VA examinations in connection with his claim in March 2011.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination results obtained in this case are adequate, as each examination report is predicated on a reading of pertinent medical records and provided findings relevant to the issue discussed herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides. " Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this instance, service connection has been established in this case for the following disabilities: Posttraumatic stress disorder (PTSD), rated at 50 percent disabling; tinnitus, rated at 10 percent disabling; and hearing loss, which is assigned a non-compensable rating.  The combined disability rating is 60 percent.  Although the Veteran's service-connected disabilities do not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a), his claim will nonetheless be evaluated to determine whether his service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  See 38 C.F.R. § 4.16(b); see also Moore v. Derwinski, 1 Vet. App. 356 (1991).

In order to grant a TDIU in this case, the record must reflect that circumstances, apart from nonservice-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran worked most recently as a salesperson at a tire store, but reported that he stopped working because he was so depressed that he neglected talking to, and taking care of, the customers that were assigned to him.  In an August 2008 application for a TDIU (VA Form 21-8940), the Veteran reported that he had been a tire salesman for 20 years.  He also reported that he had completed four years of high school.  A November 2009 VA Form 21-4191, response from the Veteran's former employer indicated that the Veteran had been employed from August 1982 to April 2003; that no time was lost during the 12 months preceding the last date of employment; that the last year of the Veteran's employment was part-time (12-16 hours weekly); that no concessions were made to the Veteran due to disability.  The Board notes further that "PTSD" was entered in the section marked to state the reason for termination of employment, but that entry was filled in when the form was provided to the employer.  

Regarding the Veteran's PTSD, the record reveals that the Veteran was seen in October 1999 by a private provider who noted that one of the Veteran's strengths was his continued employment, among other areas.  In January 2000, the provider stated that the Veteran had "severe" PTSD.  He indicated at that time that the Veteran's PTSD symptoms had hindered him in reaching his full employment potential.

Following a July 2000 VA examination, the examiner stated that the Veteran had some symptomatology consistent with what may be PTSD, but asserted that it was insufficient at the present time to diagnose PTSD.  In doing so, the examiner stated that, despite the Veteran's depressive symptomatology, he had maintained a full-time job throughout his adult life.

An October 2000 psychological evaluation report from an additional private provider noted that the Veteran was found to be coherent with an appropriate affect, but also depressed and anxious clinically.  It was noted that the Veteran's mood contributed to variability in his concentration and attention; and that he exhibited a significant degree of emotional interference with optimal social and vocational functioning.   

Thereafter, the Veteran was afforded a VA examination in September 2001.  Following an examination, the Veteran was diagnosed with PTSD and dysthymic disorder and assigned a GAF score of 68-70.  The examiner asserted that the Veteran did not clinically meet the diagnostic criteria for PTSD, but that he did appear to have minimal psychosocial impairment related to PTSD.  The examiner further noted that the Veteran had been employed for 19 years by the same employer.

A private examination report dated in August 2004 and apparently associated with Social Security Administration (SSA) records, revealed that the Veteran was appropriately alert and attentive, with clear and focused thought processes.  In light of his of occupational problems, economic problems, physical health problems and accompanying limitations in functioning, the Veteran was ultimately diagnosed with a single episode of severe major depression and PTSD.  According to the Veteran, however, his reason for leaving work was "Back problem."  The examiner noted that the Veteran had worked for this company for 21 years, and then retired, per his own report, due to back problems.  When asked by examiner if conditions were present which would still interfere with work, the Veteran responded that his back was still bothering him, that he was unable to stand for very long, and that he had a broad-based bulge at L4-5.  The Veteran then reported that he had not attempted to return to work since September 2003.  See Report, August 31, 2004.

A VA examination report dated in March 2010 is also of record.  This examination, conducted for the purpose of determining whether the Veteran's PTSD symptomatology had worsened since his September 2001 VA examination, revealed that, even though the Veteran had a documented history of PTSD and continued to endorse many PTSD symptoms, he appeared to be somewhat improved and no longer met the full criteria for PTSD.  In commenting on changes in functional status and quality of life since the Veteran's September 2001 VA examination, the March 2010 VA psychologist found that the Veteran's PTSD symptoms were mild in severity in relationship to his employment and would likely contribute to some anxiety when meeting with customers and some mild decrease in productivity as a result of poor sleep, problems concentrating and hypervigilance.  While the Veteran reported that he left his job due to depression (noting that the depression was so severe that he neglected working with customers assigned to him), the examiner specifically indicated that, citing the August 2004 report, the Veteran resigned from his job 6 or 7 years prior as a result of back problems.  The Veteran further reported that he was in receipt of SSA disability due to PTSD, and received the SSA award soon after he left his job.

At the time of the examination, the Veteran's depressive symptoms, which were found to have increased in severity due to the Veteran's deteriorating health, were not found to cause any additional impairment in psychosocial or occupational functioning.  The examiner found that the Veteran's PTSD had worsened in general only to a mild degree since the September 2001 VA examination.  Ultimately, the examiner found that the Veteran experienced occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, with psychosocial impairment described as moderate and occupational functioning described as mild.  In doing so, the examiner specifically stated that the Veteran did not experience reduced reliability and productivity due to his PTSD symptoms, much less total occupational and social impairment due to such symptoms or deficiencies in most areas.  The examiner indicated that a GAF score of 60 was in order.  See VA examination report, March 2010.

The Veteran was also provided a VA psychiatric examination in March 2011.  The examiner noted that the Veteran had never been hospitalized as a result of a mental disorder.  When asked about his mood over the prior month, the Veteran reported that it hadn't been good, that he had suicidal thoughts, and that he was short-tempered.  However, the examiner pointed out that, per the Veteran's self-ratings on a depression scale, and following an analysis of his current family, social, and recreational patterns, coupled with his mental status responses, that changes in his psychosocial functional status were due to his increased adjustment disorder symptoms (to include increased suicidal ideation).  The examiner opined that his PTSD symptoms, on the other hand, were generally unchanged.  The Veteran reported that the notation from the March 2010 VA examination that he had stopped work 6-7 years earlier because of depression was accurate; however, the examiner noted that when he pointed out the Veteran that other records indicated that he had identified a back disability as the reason for his resignation, the Veteran reportedly agreed and noted that both problems were factors in his decision to quit working.  The diagnoses included PTSD with depress mood, and adjustment disorder with depressed mood secondary to esophageal cancer and heart attack.  Overall, his current psychosocial status was moderately impaired, and that his current psychiatric symptoms would likely cause significant occupational impairment if he were working, and currently caused mild marital distress, moderate social problems, and significant subjective distress. 

Ultimately, the examiner determined that the Veteran's PTSD did not cause total occupational and social impairment.  In response to the question of whether the Veteran's service-connected disabilities including PTSD, tinnitus, and hearing loss exclusively or in combination prevented the Veteran from employment, the examiner opined that the Veteran did not meet the criteria for a TDIU based solely on his PTSD symptoms and related functional impairments.  Although it was acknowledged that his global assessment of functioning (GAF) score of 55 had declined slightly since the March 2010 VA examination, his PTSD symptoms alone did not render him unemployable.  He did not show signs of confusion or disorientation, a thought disorder (such as delusional beliefs, hallucinations, etc.), significant risk of aggressiveness toward others, or incapacitating anxiety or hyperarousal in the types of social situations that are commonly required in work settings.  There were, on the other hand, PTSD symptoms which would impede his ability to work to his full potential (to include social discomfort, heightened anxiety, and the loss of drive/motivation that were instrumental in his decision to quit his last job 10 years ago).  Also noted were moderate difficulty concentrating, moderate hypervigilance, and moderate startle response.  See VA examination report, March 10, 2011.

The Board observes that the claims file also contains private medical records dated from September 1999 to April 2008 pertaining to the Veteran's individual mental health therapy.  While these records indicate that the Veteran continued to experience depression, this symptomatology was noted as being mild.  VA medical records dated from March 2005 to March 2011 also reveal that while the Veteran continued to experience anxiety, though this anxiety ultimately improved with medication.  See VA medical records dated in February 2007 and September 2008.  Other VA medical records reveal that during some of the Veteran's more recent VA medical visits, his examiners reported that he had no suicidal ideation, homicidal ideations, audio hallucinations or visual hallucinations; additionally, his insight and judgment appeared to be intact.  See October 2009 VA medical records; see also VA medical records dated in March 2010.

Regarding the Veteran's audiological disabilities, a VA examination was provided in March 2010.  The examiner noted that the Veteran's tinnitus was constant in the left ear, and speech discrimination was 96 percent in the right ear, and 84 percent in the left.  The degree of hearing loss, bilaterally, ranged from normal to severe.  The examiner stated that the Veteran's audiological disabilities had no significant effects on his occupation.  It was further noted that the Veteran's hearing status alone would not make physical or sedentary work impossible, and that amplification of his hearing would make it possible for him to hear adequately to perform the required tasks for employment.  

The Veteran was also afforded a VA audiological examination in March 2011 to assess whether, without regard to age or non-service connected disorders, his service-connected audiological disorders precluded gainful employment.  Following a thorough examination, it was noted that the Veteran's tinnitus was constant, that the speech recognition in his left ear was good, that the speech recognition in his right ear was normal, and that his overall hearing loss ranged from normal to moderately-severe in the right, and normal to profound in the left.  The examiner noted that hearing loss had a significant effect on the Veteran's occupation, due to difficulty understanding speech (especially when background noise is present, or if the Veteran was required to communicate over the telephone).  However, the examiner stated that completely deaf individuals work, and hearing loss is rarely disabling to the point of being unable to work in any capacity.  Therefore, considering only the current hearing loss and tinnitus without regard to the Veteran's age, the examiner opined that the current audiological disabilities should not have an impact on the Veteran's ability to perform all types of physical or sedentary jobs to the degree as to render him unemployable.  See VA examination report, March 8, 2011.

Based on the objective evidence of record, including the VA examinations of record, voluminous VA outpatient treatment reports, private medical reports, and lay evidence, the Board finds that the Veteran's service-connected disabilities do not prevent all forms of gainful employment.  Turning to the evidence of record documenting the Veteran's PTSD symptomatology, there are several notations within the record, as discussed in detail above, documenting occupational barriers due to psychiatric disorders.  Although a private provider in October 1999 noted that one of the Veteran's strengths was his employment, in January 2000 the provider opined that the Veteran's PTSD symptoms had hindered him in reaching his full employment potential.  Total occupational interference, however, was not assessed.  

Further, although an October 2000 private report noted that the Veteran's mood contributed to variability in his concentration and attention, and that he exhibited a significant degree of emotional interference with optimal social and vocational functioning, this impairment was not limited to the Veteran's service-connected PTSD, but instead referred to his complete psychiatric disability picture, to include the Veteran's depressive disorder.  A private report dated in August 2004 revealed that the Veteran had occupational problems, however the provider did not opine that the Veteran's PTSD alone rendered him incapable of securing gainful employment.  

Following a July 2000 VA examination, the examiner stated that, despite the Veteran's depressive symptomatology, he had maintained a full-time job throughout his adult life.  In September 2001, a VA examiner noted that the Veteran had been employed for 19 years by the same employer.  The March 2010 VA psychologist found that the Veteran's PTSD symptoms were mild in severity in relationship to his employment, and would likely contribute to some anxiety when meeting with customers and some mild decrease in productivity as a result of poor sleep, problems concentrating and hypervigilance.  The examiner specifically indicated that the Veteran resigned from his job 6 or 7 years before as a result of back problems.  The examiner stated that the Veteran did not experience reduced reliability and productivity due to his PTSD symptoms, much less total occupational and social impairment due to such symptoms or deficiencies in most areas. 

Ultimately, the March 2011 VA examiner determined that the Veteran's PTSD did not cause total occupational and social impairment.  The examiner opined that the Veteran did not meet the criteria for a TDIU based solely on his PTSD symptoms and related functional impairments, and that his PTSD symptoms alone did not render him unemployable.  It was noted that PTSD symptoms would impede his ability to work to his full potential (to include social discomfort, heightened anxiety, and the loss of drive/motivation that were instrumental in his decision to quit his last job 10 years ago).  However, complete impairment was not observed.

Regarding the Veteran's contention that his SSA disability is based on a diagnosis of PTSD, the September 2004 SSA Disability Determination notes that the Veteran's primary diagnosis is "affective mood disorders," with "anxiety disorders" listed as a secondary diagnosis.  It is unclear as to what portion of the Veteran's SSA disability award is attributable to his service-connected PTSD as opposed to other nonservice-connected psychiatric diagnoses of record.  In this regard, while a SSA determination is normally considered relevant evidence the Board weighs and evaluates, it is not dispositive of the issue.  Indeed, each agency has its own law and regulations to consider in making such a determination; and, as such, a finding of unemployability by SSA is not binding on VA.  See, e.g., Faust v. West, 13 Vet. App. 342, 356 (2000)..

As to the Veteran's audiological disabilities, neither recent VA examination report of record documented symptoms which would preclude him from engaging in substantially-gainful employment.  In March 2010, the examiner noted that the Veteran's audiological disabilities had no significant effects on his occupation.  It was further noted that the Veteran's hearing status alone would not make physical or sedentary work impossible, and that amplification of his hearing would make it possible for him to hear adequately to perform the required tasks for employment.  Moreover, the March 2011 VA examiner opined that hearing loss had a significant effect on the Veteran's occupation, due to difficulty understanding speech (especially when background noise is present, or if the Veteran was required to communicate over the telephone).  However, the examiner stated that completely deaf individuals work, and hearing loss is rarely disabling to the point of being unable to work in any capacity.  Therefore, considering only the current hearing loss and tinnitus without regard to the Veteran's age, the examiner opined that the current audiological disabilities should not have an impact on the Veteran's ability to perform all types of physical or sedentary jobs to the degree as to render him unemployable.  

It is clear that, during the pendency of this appeal, the Veteran has experienced significant occupational impairment.  However, the record does not indicate that his occupational difficulties are solely the result of his service-connected disabilities.  Further, the record is negative for medical evidence to show that the Veteran is incapable of performing work within his field due to his PTSD, tinnitus, and hearing loss.  As such, no persuasive, competent medical evidence is of record to demonstrate that he is unable to obtain and/or maintain all forms of substantially gainful employment due to his service-connected disabilities.  Additionally, the Board finds that the record does not present any unusual factors that might serve as a predicate for a finding of unemployability.  The Veteran's service-connected disabilities have not been, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the medical evidence of record reflect that any of his service-connected conditions would render him individually unable to follow any substantially gainful occupation.

In reaching the above conclusion, the Board has also not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing ringing in the ears, difficulty hearing, and symptoms associated with his service-connected PTSD.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disabilities, as well as their impact on his ability to secure gainful employment, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and these types of findings are not readily observable by a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Furthermore, the Board finds the objective medical findings and opinions provided by the experts at the Veteran's VA examinations should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

Therefore, the Board finds that the Veteran's service-connected disabilities alone do not preclude him from engaging in substantially-gainful employment.  A combined 60 percent rating contemplates impairment in the ability to perform substantially gainful employment due to the Veteran's service-connected disabilities.  However, "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  See 38 C.F.R. § 4.1.  The Board finds that the VA Schedule for Rating Disabilities and the disability evaluations assigned to the Veteran's service-connected disabilities under that Schedule accurately reflect the Veteran's overall impairment to his earning capacity.

Therefore, a TDIU rating is not warranted at this time.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


